Appeal by defendant from a judgment of the County Court, Suffolk County, rendered June 9, 1975, convicting him of grand larceny in the second degree, after a nonjury trial, and sentencing him to a term of imprisonment with a minimum of three years and six months and a maximum of seven years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment with a minimum of two years and a maximum of four years. As so modified, judgment affirmed. Upon the People’s representation that there was a promise made as to sentence, we find the sentence to be excessive to the extent indicated herein. The other contentions raised by defendant are found to be without merit. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.